MEMORANDUM **
Appellant Michael Aguilar appeals the imposition of a 27-month sentence for pos*892session of methamphetamine in violation of his supervised release, claiming that the sentence should have run concurrently with a completed 10-month sentence he has already completed for reporting violations of supervised release.
We review the application of policies laid out in the sentencing guidelines for abuse of discretion. The district court in Aguilar’s case did not abuse its discretion in following the guideline policies, and gave adequate reasons for its decision. See USSG § 7B1.3(f); United States v. Cervantes-Valenzuela, 931 F.2d 27, 29 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.